Title: To John Adams from John M. Carter, 24 December 1814
From: Carter, John M.
To: Adams, John


				
					Respected Sir,
					Georgetown, Dst. Ca. December 24. 1814.
				
				I send you with this letter a copy of the 2d. edition of Arator, neatly bound, together with a Bill for the two other books I sent you & this; and as I shall not have an opportunity very speedily shortly to receive payment thro’ any agent in Boston, you will be pleased to avail your own convenience to make payment—either through any representative in Congress from your State, or otherwise.—I am most respectfully, Sir, / Your obedient servt.
				
					Jno. M. Carter
				
				
					Hon Mr. Adams,1814.-To J. M. & J. B. Carter, Dr.March 29.—To one copy Col. Taylor’s Arator 1st edition.$1.50To one do. do. Enquiry   3.50December 24.To one copy— " Arator neatly bound2.00$7:00
				
			